On behalf of the Dominican
Republic and its Constitutional President, Mr. Joaquin
Balaguer, I offer to the President of the General Assembly
at its forty-ninth session, Mr. Amara Essy, Minister for
Foreign Affairs of Côte d’Ivoire, our congratulations on his
well-deserved election.
Likewise, our delegation pays a tribute of gratitude to
Ambassador Samuel Insanally, for his stewardship of the
work of the forty-eighth session of the General Assembly,
and, especially, to the Secretary-General of the United
Nations, Mr. Boutros Boutros-Ghali, who has dedicated all
his time and effort to ensuring full observance of the
purposes and principles enshrined in the United Nations
Charter.
My Government’s policy towards the pressing need for
development is exemplified by the urgent efforts it is
making on behalf of its people in the changing context of
today’s world.
Forty-nine years ago, when the United Nations system
was created following the end of a second major world-
wide conflagration, the idea and hope prevailed of bringing
about a new world order that would exorcize the spectre of
war and, once and for all, do away with war’s attendant
human degradation and hatred.
However, the victorious emergence of two
ideologically opposed Powers led to the creation of a
bipolar international system that gave birth to the so-called
cold war, marked by lateral confrontation and an arms race
which, because of the ever-present possibility of direct
confrontation, could have led to a nuclear holocaust and the
annihilation of mankind.
Thus it was that the General Assembly became the
stage par excellence for the airing and debate of the most
urgent world-wide problems. While its political
effectiveness may not have met all the requirements of
peace because of the structure of world power that had
prevailed since 1945, it did achieve overwhelming success
in the actions and programmes of its specialized agencies.
Born to foster peace and security and to promote
development, the United Nations was the fruit of the post-
Second-World-War era. At that time peace meant the
absence of war and of the justifiable fear of world-wide
self-destruction.
The hope for a renewed international order based on
new values has gained momentum. Unique and
monumentaL events symbolized by the razing of the "wall
of infamy" have created the propitious conditions and
opportunities for recapturing and relaunching the lofty
goals of the signers of the San Francisco Charter.
Those events summon us to struggle for a world
built on solidarity, respect for the self-determination of
peoples, and the quest for a better standard of living for
all.
A new world and its agonizing challenges require
new answers and clear and unambiguous objectives
combined with an iron will to achieve them. The human
being must be at the centre of all concerns. Our efforts
must thus be aimed at combating poverty and achieving
social justice. We must foster new democratic ways for
the exercise of power and genuine respect for human
rights. In other words, we must ensure that democracy
works, prospers and prevails.
Unquestionably, the present-day world is beset by
economic and political complexities incompatible with the
aspirations of people everywhere to a decent life.
Globalization of the economy, intense financial
competition, national cultural diversity, and the various
tensions between groups, countries and regions, typified
by the ethnic and religious regional conflicts of recent
years, constitute the features of the new reality.
The answers to these challenges and problems are no
longer to be found in the use of arms. They lie in the
will to build a consensus and in the ability to promote
development through fair competition regulated by rules
that are accepted by all participants.
Unless world peace is at stake, the threat or use of
force is no longer a viable instrument for achieving the
decent life to which all peoples are entitled.
11


How, then, can we defend democracy and ensure that,
rather than perish, it becomes stronger and more effective
in dealing with starvation, unemployment, drug trafficking,
the depletion of natural resources, forced migration and the
new forms of trade protectionism that undermine
development?
If, indeed, we are to protect human rights and
strengthen democracy, we must undertake a thorough
review of this whole issue and of the very concept of
development on the basis of equitable access to markets,
capital and new technologies.
The Dominican Republic is one of the most solid and
deeply rooted democracies on the American continent. It
is one of the few Latin American democracies in modern
times with a record of lasting and commendable political
stability. It is an example of harmonious and civilized
coexistence in a society marked by contrasts. We have
shown to the world that our democracy is participatory,
with reconciliation and dialogue as the channels for the
solution of the major political and economic crises that we
have experienced.
In the economic arena, global interdependence poses
challenges, and yet offers opportunities. We must therefore
make progress in harmonizing financial, technological and
production policies in order to achieve growth at all levels.
The development of the most industrialized nations
may be inadequate without the growth of developing
nations. The greatest growth in outlets for the commodities
of industrialized countries will be found in the markets of
developing countries.
We are witnessing a transition towards trade
liberalization that can lead to freer trade and the eradication
of poverty through the creation of more and better jobs.
However, certain threats appear on the horizon. One
of them is neoprotectionism. Even though the "barbed-
wire" hostility of former protectionist tariffs is being
dismantled, the re-emerging protectionism may not be based
on tariffs, but it conceals certain invisible, yet genuine
enemies: environmental regulations, customs barriers,
quotas, anti-"dumping" rules, social clauses and others. In
this way the aspirations to free trade may become mere
rhetoric.
Impoverishment is another threat. Are we fully aware
that opening up our economies can cause us to overlook the
need to properly administer their attendant social costs?
Unemployment and the acceleration of social
investment plans threaten to negate the efforts we have
made over many years to democratize our political
systems. While the formation of economic blocs is an
established fact, it gives us pause nevertheless: To what
extent might this phenomenon constitute a stumbling
block for a world based on the democratic rules of free
trade and on equal conditions for all?
As members know, more emphasis is placed on
selling than on producing. However, we do not have
adequate means of production or fair access to them; yet
we are supposed to compete on an equal basis with the
more industrialized countries of the world. These are not
invalid complaints and claims. New rules must be
worked out to permit developing countries to gain access
to technology and finance their infrastructures on
favourable terms - in other words, to attain practical and
acceptable levels of competitiveness.
How can we meet these new challenges? To begin
with, any development policy must attempt to modernize
our sources of production. If we have little or nothing to
sell, what is the point of continuing to open up our
markets? This is closely linked to the development of a
proper transport and communication infrastructure and to
the optimum use of energy sources.
We must thus create new conditions of productivity,
particularly in the fields of technology social
development. If human beings are to be the focus of all
development policy, the fostering of effective programmes
becomes the best possible business. An investment in
health, education and housing is profitable not only
socially but economically.
All these initiatives and actions to meet the new
challenges that stem from the globalization of the
economy must be viewed in that context. Therefore we
need a new kind of cooperation, which must be the
keynote of international activities. Among other things,
we must adjust national policies to global objectives. We
should be able to achieve a new idea of cooperation.
Cooperation is the alternative to intervention, the way to
fulfil the international community’s desires for peace,
stability and democracy.
In this new age, we must be keenly aware of the
trends that are shaping the end of this century and the
beginning of the next. The world is becoming smaller,
more interdependent and globalized; the survival of
human life is gravely threatened by the deterioration of
12


the environment and by short-sighted, uncoordinated
policies to stem the tide of problems besetting the planet.
We in the Dominican Republic, have our share of
problems, but one stands out: we live geographically next
door to the poorest nation of the hemisphere. Haiti has
written glorious pages in the history of the struggle for
freedom and equality. Its past, heavy with confrontation
and long periods of authoritarian rule, has unfortunately
turned it into a nation requiring international assistance.
There must therefore be a determined and generous show
of cooperation on the part of the international community
so that the Haitian people may pursue its destiny -
economic and social, as well as political. The Dominican
Republic has always been ready to cooperate in effective
initiatives for the betterment and viability of needy
countries, whose peoples have every right to live in dignity,
with all the opportunities offered to others.
The problem of drug trafficking and narcotics
consumption continues to be a scourge of world-wide
dimensions. It is the Dominican Republic’s State policy to
deal most severely, in keeping with our legal provisions,
with the trafficking, consumption and possession of narcotic
drugs. What is more, our country has offered, and will
continue to offer, its cooperation to other nations in the
apprehension, prosecution or extradition of those who have
made this criminal trade the most lucrative activity of our
new times.
Although the developed countries are the most
attractive market for the sale of narcotic drugs, the
underdeveloped countries, whether or not they are
producers of narcotic drugs, have seen an increase in drug
addiction too. The entire international community must
continue resolutely to deal with this scourge so that drug
abuse does not become the side effect of a seductively
excessive well-being or the amnesia-inducing product that
helps some to cope with poverty.
The Dominican Republic, a nation of pacifist
traditions, will continue to support the efforts of the United
Nations in preventing armed conflicts and in the
establishment, maintenance and consolidation of
international peace and the internal peace of all nations.
In another field of endeavour, the Dominican Republic
retains the concern voiced at last year’s session of the
Assembly on the proposal made by the Secretary-General
to merge the United Nations International Research and
Training Institute for the Advancement of Women
(INSTRAW) and the United Nations Development Fund for
Women (UNIFEM). INSTRAW was conceived at the first
World Conference of the International Women’s Year,
held in Mexico City, and was created pursuant to the
decision of the Economic and Social Council.
The Dominican Republic takes this occasion to
reiterate its request that INSTRAW and UNIFEM not be
merged. We also request retention of the commitments
entered into under Economic and Social Council
resolution 1998/LX, of 12 May 1976, which establishes
the permanent headquarters of INSTRAW in the
Dominican Republic, so that our great city in the
Americas may continue to host that important organ.
We are deluding ourselves if we think that peace,
security and development can be pursued as separate
goals at either the national level or the international level.
The new order and new balance that are coming into
being call for new ways of thinking and new priorities.
They require a reappraisal of current international realities
in the light of established norms with regard to the
sovereignty of all nations and recognition of the pluralism
of the world’s peoples.
The new era demands that confrontation turn into
dialogue and that calls for justice be replaced by shared
commitments of peoples.
The promising, peaceful future of which we all
speak in meetings and assemblies will come about if,
above all, we, the Governments of our region, do our bit,
without haggling or imposing conditions, according to our
material and leadership potential.
